                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               HELENA DIVISION

RUTH ANN BROWN                                                                PLAINTIFF

v.                         No. 2:17-CV-00123-BRW-PSH

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions
not reserved to the Commissioner of
Social Security                                                             DEFENDANT

                                      JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice. Judgment is entered in favor of

the Commissioner.

      IT IS SO ORDERED, this 26th day of November, 2018.




                                         /s/ Billy Roy Wilson __________
                                         UNITED STATES DISTRICT JUDGE
